 1   ANDREW L. PACKARD (State Bar No. 168690)
     WILLIAM N. CARLON (State Bar No. 305739)
 2   Law Offices of Andrew L. Packard
     245 Kentucky Street, Suite B3
 3   Petaluma, CA 94952
     Tel: (707) 782-4060
 4   Fax: (707) 782-4062
     E-mail: andrew@packardlawoffices.com
 5        wncarlon@packardlawoffices.com

 6   Attorneys for Plaintiff
     CALIFORNIA SPORTFISHING
 7   PROTECTION ALLIANCE

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     CALIFORNIA SPORTFISHING                              Case No: 2:18-cv-01717-JAM-KJN
11   PROTECTION ALLIANCE,

12           Plaintiff,                                   STIPULATION TO DISMISS CLAIMS
                                                          AGAINST CHRIS VAN VELDHUIZEN
13      v.                                                WITH PREJUDICE;
                                                          ORDER GRANTING DISMISSAL WITH
14   MINERAL RESOURCES, LLC, MRLLC                        PREJUDICE [FRCP 41(a)(2)]
     INVESTORS, L.P., AND CHRIS VAN
15   VELDHUIZEN,

16           Defendants.

17

18

19           Plaintiff California Sportfishing Protection Alliance (“CSPA”) and Defendants Mineral
20   Resources, LLC, MRLLC Investors, L.P., and Chris Van Veldhuizen (“Mineral Resources”) in
21   the above-captioned action, stipulate as follows:

22           WHEREAS, on or about April 13, 2018, CSPA provided Mineral Resources with a Notice

23   of Violations and Intent to File Suit (“CWA 60-Day Notice Letter”) under Section 505 of the

24   Federal Water Pollution Control Act (“Act” or “Clean Water Act”), 33 U.S.C. § 1365;

25           WHEREAS, on June 13, 2018, CSPA filed its Complaint against Mineral Resources in

26   this Court and said Complaint incorporated by reference all of the allegations contained in

27   CSPA’s CWA 60-Day Notice Letter;

28           WHEREAS, CSPA and Mineral Resources, through their authorized representatives and


                                                         -1-
     Stipulation and Order Re Dismissal                        Case No: 2:18-cv-01717-JAM-KJN
 1
     without either adjudication of CSPA’s claims or admission by Mineral Resources of any alleged
 2
     violation or other wrongdoing, have chosen to resolve in full by way of consent judgment the
 3
     allegations of CSPA as set forth in CSPA’s CWA 60-Day Notice Letter and Complaint, thereby
 4   avoiding the costs and uncertainties of further litigation. A copy of the Parties’ proposed consent
 5   judgment (“Consent Judgment”) entered into by and between CSPA and Mineral Resources is
 6   attached hereto as Exhibit A and incorporated by reference;
 7          WHEREAS, CSPA has submitted the Consent Judgment via certified mail, return receipt
 8   requested, to the U.S. EPA and the U.S. Department of Justice and the U.S. Department of Justice
 9   has not opposed the Consent Judgment.
10          NOW THEREFORE, IT IS HEREBY STIPULATED and agreed to by and between the
11   Parties that the 45-day agency review period has ended, and no objections have been raised by the
12   U.S. EPA nor the U.S. Department of Justice, and that the Consent Judgment be executed and
13   entered by the Court. The Parties respectfully request that this Court execute and enter the

14   attached Consent Judgment.

15          IT IS HEREBY STIPULATED and agreed to by and between the Parties that CSPA’s

16   claims with regard to Chris Van Veldhuizen only, as set forth in its CWA 60-Day Notice Letter

17   and Complaint, be dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).

18   The Parties respectfully request an order from this Court dismissing such claims with regard to

19   Mr. Van Veldhuizen with prejudice.

20   Dated: June 18, 2019                         Respectfully submitted,

21
                                                  LAW OFFICES OF ANDREW L. PACKARD
22                                                By: /s/ William N. Carlon
                                                  William N. Carlon
23
                                                  Attorneys for Plaintiff
24                                                California Sportfishing Protection Alliance

25   Dated: June 18, 2019                         BURTONS RICHARDS & SWETT, P.C.
26                                                By: /s/ Thomas M. Swett
                                                  Thomas M. Swett
27
                                                  Attorneys for Defendants
28                                                Mineral Resources, LLC, MRLLC Investors, L.P., and
                                                  Chris Van Veldhuizen
                                                      -2-
     Stipulation and Order Re Dismissal                     Case No: 2:18-cv-01717-JAM-KJN
 1                                                ORDER
 2          Good cause appearing, and the Parties having stipulated and agreed,

 3          IT IS HEREBY ORDERED that Plaintiff California Sportfishing Protection Alliance

 4   claims against Defendant Chris Van Veldhuizen, as set forth in CSPA’s CWA 60-Day Notice

 5   Letter and Complaint, are hereby dismissed with prejudice, each side to bear their own attorney

 6   fees and costs.

 7
            IT IS SO ORDERED.
 8

 9   Dated: July 3, 2019

10
     cspa.1717
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     -3-
     Stipulation and Order Re Dismissal                    Case No: 2:18-cv-01717-JAM-KJN
